                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       UPDATEME INC.,                                     Case No. 17-cv-05054-SI (LB)
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER ADJUDICATING DISCOVERY
                                  13               v.                                         DISPUTE BETWEEN PLAINTIFF
                                                                                              UPDATEME, INC. AND THIRD-PARTY
                                  14       AXEL SPRINGER SE, et al.,                          FLIPBOARD, INC.
                                  15                      Defendants.                         Re: ECF No. 152
                                  16

                                  17                                             INTRODUCTION
                                  18         Plaintiff Updateme, Inc. and third-party Flipboard, Inc. have filed a new joint letter brief

                                  19   regarding their ongoing discovery disputes.1

                                  20         Updateme, the creator of a news-aggregator cell-phone app, claims that the defendants — Axel

                                  21   Springer SE, Axel Springer Services, Inc., Axel Springer Digital Ventures GmbH, and Upday

                                  22   GmbH & Co. KG — allegedly “stole’ Updateme’s platform and released a copycat app, which is

                                  23   preinstalled on Samsung phones.2 Updateme states that the defendants contend that Flipboard, a

                                  24   separate news app, has an agreement to have its app installed on Samsung phones and that the

                                  25
                                       1
                                        Joint Letter Br. – ECF No. 152. Citations refer to material in the Electronic Case File (“ECF”);
                                  26   pinpoint citations are to the ECF-generated page numbers at the top of documents. The defendants take
                                       no position on the dispute between Updateme and Flipboard. Id. at 1.
                                  27
                                       2
                                           Pl. Letter Br. – ECF No. 147 at 2.
                                  28

                                       ORDER – No. 17-cv-05054-SI (LB)
                                   1   Flipboard/Samsung arrangement would have precluded Updateme from having its app preinstalled

                                   2   on Samsung phones and thereby limits Updateme’s potential damages.3 Updateme seeks

                                   3   production of the written agreements between Flipboard and Samsung to assess whether the

                                   4   Flipboard/Samsung arrangement would in fact be an obstacle to having either Updateme’s or the

                                   5   defendants’ apps installed on Samsung phones.4 Updateme and Flipboard have met and conferred

                                   6   regarding Updateme’s request.

                                   7         Updateme’s proposed compromise is for Flipboard to produce (1) the full written agreement

                                   8   between Flipboard and Samsung and (2) a knowledgeable witness to sit for a two-hour

                                   9   deposition.5 Updateme states that “[i]f Flipboard wants to redact one or two key provisions,

                                  10   Updateme might consider that” but states that a “highly redacted Agreement is [] insufficient, as

                                  11   there will be provisions throughout the document affecting the relevant exclusivity issues.”6

                                  12         Flipboard’s proposed compromise is to provide a sworn declaration containing information
Northern District of California
 United States District Court




                                  13   about the contents of provisions in its agreement with Samsung that bear on the exclusivity of

                                  14   their arrangement.7 (Flipboard represents that it has previously provided this information

                                  15   informally to Updateme.8) Alternatively, with Samsung’s consent, Flipboard states that it will

                                  16   provide a redacted version of its agreement that shows any provisions relevant to Updateme’s

                                  17   question.9

                                  18         The court can decide this dispute without a hearing. N.D. Cal. Civ. L.R. 7-1(b). The court

                                  19   adopts Flipboard’s proposed compromise, as modified below.

                                  20

                                  21

                                  22
                                       3
                                  23       Id.
                                       4
                                           Id.
                                  24
                                       5
                                           Joint Letter Br. – ECF No. 152 at 1.
                                  25   6
                                           Id. at 2.
                                       7
                                  26       Id. at 5.
                                       8
                                           Id.
                                  27
                                       9
                                           Id.
                                  28

                                       ORDER – No. 17-cv-05054-SI (LB)                    2
                                   1                                               ANALYSIS

                                   2        The court begins by noting that Flipboard is a non-party to this lawsuit. “Non-parties may

                                   3   occasionally have to testify and give evidence for and against litigants, but non-parties should not

                                   4   be burdened in discovery to the same extent as the litigants themselves. Requests to non-parties

                                   5   should be narrowly drawn to meet specific needs for information.” Convolve, Inc. v. Dell, Inc.,

                                   6   No. C 10-80071-WHA, 2011 WL 1766486, at *2 (N.D. Cal. May 9, 2011) (citing Katz v. Batavia

                                   7   Marine & Sporting Supplies, Inc., 984 F.2d 422, 424 (Fed. Cir. 1993)); accord Beinin v. Ctr. for

                                   8   the Study of Popular Culture, No. C 06-2298 JW (RS), 2007 WL 832962, at *2 (N.D. Cal. Mar.

                                   9   16, 2007) (“A court keeps this distinction between a party and nonparty in mind when it

                                  10   determines the propriety of a nonparty’s refusal to comply with a subpoena by balancing ‘the

                                  11   relevance of the discovery sought, the requesting party’s need, and the potential hardship to the

                                  12   party subject to the subpoena.’”) (quoting Gonzales v. Google, 234 F.R.D. 674, 680 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   2006)). Additionally, Updateme and Flipboard — which are both creators of news apps that they

                                  14   have preinstalled, or hope to have preinstalled, on Samsung phones — are direct competitors

                                  15   operating in the same industry, which is a consideration to be taken into account in assessing

                                  16   Updateme’s request and the parties’ positions. Cf. Waymo LLC v. Uber Techs., Inc., No. 17-cv-

                                  17   00939-WHA(JSC), 2017 WL 2929439, at *3 (N.D. Cal. July 7, 2017) (finding it significant that

                                  18   discovery dispute “involve[d] a Rule 45 subpoena between direct competitors operating in the

                                  19   same industry” in determining whether to quash request); In re Worlds of Wonder Sec. Litig., 147

                                  20   F.R.D. 214, 216 (N.D. Cal. 1992) (denying motion to compel discovery from litigating party

                                  21   where party’s confidential trade secrets would be disclosed to its competitors, who were serving as

                                  22   expert witnesses).10

                                  23

                                  24
                                       10
                                         Updateme’s cases, which involve party (not nonparty) discovery and do not involve confidential
                                  25   business information being disclosed to direct competitors, are inapposite. Cf. Boulton v. U.S. Tax Lien
                                       Ass’n, LLC, No. 2:15-cv-2384 MCE AC, 2018 WL 3455426 (E.D. Cal. July 18, 2018) (party discovery
                                  26   between investors and corporate defendant in investment-fraud case); Live Nation Merchandise, Inc. v.
                                       Miller, No. 13-cv-03936 CW (NC), 2014 WL 1877912 (N.D. Cal. May 9, 2014) (party discovery
                                  27   between individuals and credit-reporting agency); Trevino v. ACB Am., Inc., 232 F.R.D. 612 (N.D.
                                       Cal. 2006) (party discovery between debtors and debt-collection agency).
                                  28

                                       ORDER – No. 17-cv-05054-SI (LB)                    3
                                   1         In light of these considerations, the court finds Flipboard’s proposed compromise, as modified

                                   2   below, to be reasonable. Flipboard is ordered to use all reasonable efforts to obtain Samsung’s

                                   3   consent and, if and when it obtains that consent, to produce a redacted version of its agreement. If

                                   4   it is unable to obtain consent within one week, it is additionally ordered to provide a sworn

                                   5   declaration about the exclusivity of its arrangement with Samsung.

                                   6         Updateme’s request for a deposition is denied. Updateme apparently has not issued a

                                   7   deposition subpoena to Flipboard,11 and it cites no authorities for the proposition that it can

                                   8   compel a non-party to sit for a deposition simply by raising the prospect of a deposition at a meet

                                   9   and confer. Cf. Loop AI Labs Inc. v. Gatti, No. 15-cv-00798-HSG (DMR), 2016 WL 3141755, at

                                  10   *2 (N.D. Cal. June 6, 2016) (“Rule 30(b)(1), which permits depositions by notice, does not apply

                                  11   to non-parties to a lawsuit. Therefore, to command [non-party]’s attendance for a deposition,

                                  12   Plaintiff was required to issue a subpoena to [non-party] and to serve him in accordance with Rule
Northern District of California
 United States District Court




                                  13   45(b).”).

                                  14

                                  15                                               CONCLUSION
                                  16         The court adopts Flipboard’s proposed compromise, as modified above.

                                  17

                                  18         IT IS SO ORDERED.

                                  19         Dated: October 11, 2018

                                  20                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  21                                                     United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       11
                                            See Joint Letter Br. – ECF No. 152 at 4–5.
                                  28

                                       ORDER – No. 17-cv-05054-SI (LB)                    4
